UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	April 30, 2013 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 4/30/13 (Unaudited) COMMON STOCKS (89.6%) (a) Shares Value Aerospace and defense (3.3%) General Dynamics Corp. 248,600 $18,386,456 Honeywell International, Inc. 460,700 33,879,878 L-3 Communications Holdings, Inc. 65,994 5,362,013 Northrop Grumman Corp. 102,800 7,786,072 Precision Castparts Corp. 84,000 16,068,360 United Technologies Corp. 392,300 35,813,067 Airlines (0.4%) Delta Air Lines, Inc. (NON) 785,710 13,467,069 Auto components (1.7%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 4,581 61,248 Goodyear Tire & Rubber Co. (The) (NON) 455,673 5,693,634 Johnson Controls, Inc. (S) 1,044,049 36,552,155 TRW Automotive Holdings Corp. (NON) 126,100 7,574,827 Valeo SA (France) 206,784 12,032,475 Automobiles (0.9%) Daimler AG (Registered Shares) (Germany) 94,848 5,248,608 Fiat SpA (Italy) (NON) 1,263,860 7,600,252 General Motors Co. (NON) 399,900 12,332,916 Tata Motors, Ltd. (India) 934,520 5,203,824 Beverages (0.6%) Beam, Inc. 110,700 7,163,397 Coca-Cola Enterprises, Inc. 383,000 14,029,290 Biotechnology (4.0%) Aegerion Pharmaceuticals, Inc. (NON) 127,300 5,351,692 Celgene Corp. (NON) 462,400 54,595,568 Cubist Pharmaceuticals, Inc. (NON) 197,800 9,082,976 Dendreon Corp. (NON) (S) 1,386,800 6,531,828 Gilead Sciences, Inc. (NON) (S) 1,222,400 61,902,336 Vertex Pharmaceuticals, Inc. (NON) 49,500 3,802,590 Building products (0.7%) Fortune Brands Home & Security, Inc. (NON) 370,600 13,486,134 Owens Corning, Inc. (NON) 274,723 11,554,849 Capital markets (2.1%) Charles Schwab Corp. (The) 1,498,400 25,412,864 Goldman Sachs Group, Inc. (The) 24,200 3,534,894 Greenhill & Co., Inc. 66,600 3,076,254 KKR & Co. LP 335,859 7,053,039 Morgan Stanley 1,372,200 30,394,230 State Street Corp. 73,303 4,286,026 Chemicals (4.3%) Albemarle Corp. 56,500 3,460,625 Celanese Corp. Ser. A (S) 263,255 13,007,430 HB Fuller Co. 136,900 5,188,510 Huntsman Corp. 1,146,100 21,615,446 LyondellBasell Industries NV Class A 343,100 20,826,170 Methanex Corp. (Canada) 176,900 7,497,022 Monsanto Co. 333,600 35,635,152 Tronox, Ltd. Class A (S) 2,135,245 43,857,932 Commercial banks (0.8%) BNP Paribas SA (France) 65,854 3,671,998 Credicorp, Ltd. (Peru) (S) 22,800 3,433,452 Grupo Financiero Banorte SAB de CV (Mexico) 234,800 1,769,368 Societe Generale SA (France) (NON) 101,728 3,697,702 UniCredit SpA (Italy) (NON) 3,084,483 16,201,455 Commercial services and supplies (0.8%) ADT Corp. (The) (NON) 237,550 10,366,682 Pitney Bowes, Inc. 216,600 3,010,740 Tyco International, Ltd. 479,200 15,391,904 Communications equipment (3.7%) Arris Group, Inc. (NON) 608,500 10,046,335 Cisco Systems, Inc. 387,247 8,101,207 Polycom, Inc. (NON) 2,926,988 30,733,374 Qualcomm, Inc. 1,326,309 81,727,161 Computers and peripherals (10.4%) Apple, Inc. 590,421 261,408,898 Asustek Computer, Inc. (Taiwan) 645,000 7,507,370 EMC Corp. (NON) 3,549,600 79,617,528 Hewlett-Packard Co. (S) 380,600 7,840,360 Toshiba Corp. (Japan) 2,302,000 12,680,659 Construction materials (0.2%) HeidelbergCement AG (Germany) (S) 96,130 6,922,542 Consumer finance (0.1%) Capital One Financial Corp. 38,554 2,227,650 Containers and packaging (0.5%) MeadWestvaco Corp. 365,300 12,595,544 Rock-Tenn Co. Class A 36,800 3,685,152 Diversified consumer services (0.1%) ITT Educational Services, Inc. (NON) 136,697 2,502,922 Diversified financial services (1.9%) Citigroup, Inc. 436,100 20,348,426 CME Group, Inc. 427,400 26,011,564 JPMorgan Chase & Co. 442,700 21,696,727 Electrical equipment (0.4%) Eaton Corp PLC 245,600 15,082,296 Electronic equipment, instruments, and components (0.5%) Corning, Inc. 386,800 5,608,600 Hon Hai Precision Industry Co., Ltd. (Taiwan) 4,453,000 11,497,648 Energy equipment and services (4.0%) Ezion Holdings, Ltd. (Singapore) 896,000 1,483,998 Halliburton Co. 1,444,310 61,773,139 McDermott International, Inc. (NON) (S) 1,535,800 16,402,344 Nabors Industries, Ltd. 541,900 8,014,701 Petrofac, Ltd. (United Kingdom) 766,891 16,109,696 Schlumberger, Ltd. 471,393 35,085,781 Weatherford International, Ltd. (NON) 278,800 3,565,852 Food and staples retail (0.2%) Kroger Co. (The) 228,100 7,842,078 Food products (0.2%) Mead Johnson Nutrition Co. 95,939 7,779,694 Pinnacle Foods, Inc. (NON) (S) 45,545 1,087,159 Health-care equipment and supplies (0.5%) Baxter International, Inc. 234,600 16,391,502 St. Jude Medical, Inc. (S) 76,592 3,157,122 Health-care providers and services (2.8%) Catamaran Corp. (NON) 171,082 9,876,564 Emeritus Corp. (NON) 367,300 9,439,610 Express Scripts Holding Co. (NON) 374,831 22,253,716 Health Net, Inc. (NON) 121,200 3,563,280 Humana, Inc. 171,011 12,673,625 Tenet Healthcare Corp. (NON) 17,700 802,872 UnitedHealth Group, Inc. 685,665 41,091,903 Hotels, restaurants, and leisure (1.8%) Sands China, Ltd. (Hong Kong) 3,164,800 16,598,566 Starbucks Corp. 564,100 34,319,844 Thomas Cook Group PLC (United Kingdom) (NON) (S) 6,053,911 12,219,972 Household durables (0.6%) PulteGroup, Inc. (NON) 367,400 7,711,726 Sony Corp. (Japan) 223,200 3,693,097 Taylor Morrison Home Corp. Class A (NON) (S) 184,869 4,765,923 Techtronic Industries Co. (Hong Kong) 1,557,000 3,719,874 Household products (0.2%) Colgate-Palmolive Co. 46,800 5,588,388 Industrial conglomerates (0.2%) Siemens AG (Germany) 57,943 6,050,666 Insurance (2.7%) American International Group, Inc. (NON) 184,100 7,625,422 Assured Guaranty, Ltd. 1,873,247 38,645,086 Genworth Financial, Inc. Class A (NON) 1,592,400 15,971,772 Hartford Financial Services Group, Inc. (The) 27,029 759,245 MetLife, Inc. 513,400 20,017,466 Prudential PLC (United Kingdom) 630,616 10,829,185 Internet and catalog retail (0.7%) Amazon.com, Inc. (NON) 32,500 8,248,825 HomeAway, Inc. (NON) (S) 122,800 3,751,540 Priceline.com, Inc. (NON) 20,297 14,126,509 Internet software and services (8.2%) eBay, Inc. (NON) 947,555 49,642,406 Facebook, Inc. Class A (NON) 2,067,357 57,389,830 Facebook, Inc. Class B (F) (NON) 115,920 3,217,939 Google, Inc. Class A (NON) 169,813 140,022,705 Millennial Media, Inc. (NON) (S) 248,350 1,721,066 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) (S) 124,200 4,260,060 Yahoo!, Inc. (NON) 458,600 11,341,178 Yandex NV Class A (Russia) (NON) 862,377 22,197,584 IT Services (3.2%) Cognizant Technology Solutions Corp. (NON) 69,900 4,529,520 Computer Sciences Corp. (S) 76,700 3,593,395 Fidelity National Information Services, Inc. 243,300 10,230,765 Total Systems Services, Inc. 326,300 7,707,206 Unisys Corp. (NON) (S) 906,230 17,336,180 Visa, Inc. Class A (S) 420,400 70,820,584 Leisure equipment and products (0.5%) Brunswick Corp. (S) 572,511 18,125,698 Life sciences tools and services (0.7%) Thermo Fisher Scientific, Inc. 293,200 23,655,376 Machinery (0.5%) Cummins, Inc. 87,900 9,351,681 Joy Global, Inc. (S) 28,800 1,627,776 TriMas Corp. (NON) (S) 224,230 6,839,015 Media (2.1%) CBS Corp. Class B 80,900 3,703,602 Comcast Corp. Class A 867,735 35,837,456 DIRECTV (NON) 104,869 5,931,391 DISH Network Corp. Class A 452,200 17,721,718 Liberty Global, Inc. Ser. C (NON) 157,500 10,654,875 Metals and mining (2.6%) Argonaut Gold, Inc. (NON) 266,539 1,687,944 AuRico Gold, Inc. (Canada) 472,763 2,430,803 Barrick Gold Corp. (Canada) 392,700 7,740,117 Centerra Gold, Inc. (Canada) 539,400 2,254,081 Coeur d'Alene Mines Corp. (NON) 90,000 1,371,600 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,236,014 37,611,906 Glencore International PLC (United Kingdom) (S) 2,806,000 13,820,560 Goldcorp, Inc. (Toronto Exchange) (Canada) 255,500 7,557,690 IAMGOLD Corp. (Canada) 479,100 2,572,767 Kinross Gold Corp. (Canada) 920,700 5,008,608 Vedanta Resources PLC (India) 420,531 7,902,674 Walter Energy, Inc. 84,000 1,505,280 Yamana Gold, Inc. (Canada) 175,000 2,166,112 Multiline retail (0.4%) Macy's, Inc. 197,600 8,812,960 Target Corp. 64,800 4,572,288 Oil, gas, and consumable fuels (4.4%) Alpha Natural Resources, Inc. (NON) (S) 1,168,954 8,673,639 Anadarko Petroleum Corp. 197,400 16,731,624 Cabot Oil & Gas Corp. 55,800 3,797,190 Cairn Energy PLC (United Kingdom) (NON) 1,491,320 6,696,649 Gulfport Energy Corp. (NON) 191,200 9,978,728 HRT Participacoes em Petroleo SA (Brazil) (NON) 1,840,300 4,065,538 Kodiak Oil & Gas Corp. (NON) 672,400 5,264,892 Marathon Oil Corp. 891,721 29,132,525 Noble Energy, Inc. 126,100 14,285,869 Royal Dutch Shell PLC Class A (United Kingdom) 665,669 22,704,406 Suncor Energy, Inc. (Canada) 1,119,600 34,875,540 Paper and forest products (0.1%) International Paper Co. 72,500 3,406,050 Personal products (0.5%) Herbalife, Ltd. (S) 418,350 16,612,679 Pharmaceuticals (3.2%) AbbVie, Inc. 324,400 14,938,620 Actavis, Inc. (NON) 19,700 2,082,881 Auxilium Pharmaceuticals, Inc. (NON) (S) 833,500 12,444,155 Eli Lilly & Co. 361,200 20,003,256 Jazz Pharmaceuticals PLC (NON) (S) 536,551 31,307,751 Pfizer, Inc. 204,532 5,945,745 ViroPharma, Inc. (NON) 253,800 6,916,050 Warner Chilcott PLC Class A 1,277,700 18,373,326 Professional services (0.2%) Nielsen Holdings NV 40,772 1,411,527 Verisk Analytics, Inc. Class A (NON) 75,958 4,655,466 Real estate investment trusts (REITs) (0.4%) American Tower Corp. Class A (R) 183,900 15,445,761 Real estate management and development (0.2%) Realogy Holdings Corp. (NON) 139,198 6,681,504 Semiconductors and semiconductor equipment (2.8%) ASML Holding NV ADR (Netherlands) (S) 122,100 9,080,577 Avago Technologies, Ltd. 139,300 4,452,028 First Solar, Inc. (NON) (S) 16,306 759,207 Lam Research Corp. (NON) (S) 257,500 11,901,650 Micron Technology, Inc. (NON) (S) 1,990,769 18,753,044 NXP Semiconductor NV (NON) 842,934 23,222,832 Samsung Electronics Co., Ltd. (South Korea) 11,976 16,529,120 SK Hynix, Inc. (South Korea) (NON) 287,070 7,793,874 Texas Instruments, Inc. (S) 203,800 7,379,598 Software (2.3%) Adobe Systems, Inc. (NON) 159,300 7,181,244 Electronic Arts, Inc. (NON) 228,000 4,015,080 Longtop Financial Technologies Ltd. ADR (Hong Kong) (F) (NON) 478,830 — Microsoft Corp. 931,300 30,826,030 Nintendo Co., Ltd. (Japan) 66,700 7,389,445 Oracle Corp. 667,889 21,893,401 Red Hat, Inc. (NON) 72,600 3,479,718 VMware, Inc. Class A (NON) 69,800 4,920,900 Specialty retail (3.1%) Bed Bath & Beyond, Inc. (NON) 268,400 18,465,920 Best Buy Co., Inc. (S) 418,988 10,889,498 GameStop Corp. Class A 288,700 10,075,630 Lowe's Cos., Inc. 904,900 34,766,258 Office Depot, Inc. (NON) (S) 5,114,656 19,742,572 OfficeMax, Inc. (S) 554,000 6,376,540 Staples, Inc. (S) 268,071 3,549,260 Tile Shop Holdings, Inc. (NON) 235,037 5,828,918 Textiles, apparel, and luxury goods (0.4%) Michael Kors Holdings, Ltd. (Hong Kong) (NON) 229,600 13,073,424 Thrifts and mortgage finance (0.2%) Radian Group, Inc. (S) 557,800 6,665,710 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 543,800 20,556,014 Philip Morris International, Inc. 482,769 46,147,890 Trading companies and distributors (0.3%) Mitsubishi Corp. (Japan) 675,100 12,105,194 Transportation infrastructure (0.1%) Beijing Capital International Airport Co., Ltd. (China) 5,092,000 3,530,210 Total common stocks (cost $3,051,291,242) WARRANTS (2.8%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 19,401,439 $13,775,022 Citigroup, Inc. 1/4/19 106.10 21,776,989 11,757,396 General Motors Co. 7/10/19 18.33 246,244 3,469,578 Hartford Financial Services Group, Inc. (The) (W) 6/26/19 9.79 955,528 18,183,698 JPMorgan Chase & Co. (W) 10/28/18 42.42 1,298,288 17,981,289 Matahari Department Store 144A (Indonesia) 3/25/16 0.00 6,135,500 7,635,832 Wells Fargo & Co. (W) 10/28/18 34.01 2,302,672 27,562,984 Total warrants (cost $107,332,388) PURCHASED EQUITY OPTIONS OUTSTANDING (1.7%) (a) Expiration Contract date/strike price amount Value Actavis, Inc. (Call) May-13/$86.00 291,115 $5,767,452 Amazon.com, Inc. (Call) May-13/275.00 185,049 7,707 Amazon.com, Inc. (Call) May-13/295.00 185,049 3,140 Apple, Inc. (Call) Jul-13/500.00 247,072 1,107,550 Apple, Inc. (Call) Aug-13/460.00 135,341 2,402,303 Apple, Inc. (Call) Jul-13/480.00 188,601 1,490,363 Apple, Inc. (Call) Jun-13/500.00 947,001 2,316,554 Apple, Inc. (Call) May-13/520.00 319,872 90,866 Apple, Inc. (Call) May-13/460.00 214,308 119,685 Apple, Inc. (Call) May-13/490.00 360,602 32,555 Apple, Inc. (Call) May-13/510.00 500,918 19,776 Apple, Inc. (Call) May-13/520.00 289,176 11,047 Apple, Inc. (Call) May-13/480.00 186,211 5,586 Apple, Inc. (Call) May-13/520.00 214,308 4,243 Apple, Inc. (Call) May-13/570.00 235,333 7 Apple, Inc. (Put) May-13/410.00 165,337 16,110 Apple, Inc. (Put) May-13/370.00 165,337 2,817 Assured Guaranty, Ltd. (Call) Jul-13/20.00 3,007,189 4,808,600 Best Buy Co., Inc. (Call) May-13/10.00 187,355 2,994,120 EMC Corp. (Call) May-13/23.00 1,329,807 287,172 EMC Corp. (Call) May-13/25.00 4,620,016 99,792 EMC Corp. (Call) May-13/27.00 1,329,807 15,200 Euro Stoxx 50 Price (Call) Jul-13/2,900.00 19,889 338,906 Euro Stoxx 50 Price (Call) Jun-13/2,700.00 42,488 964,098 Euro Stoxx 50 Price (Call) Jun-13/2,825.00 37,302 821,020 Euro Stoxx 50 Price (Call) Jun-13/2,750.00 39,698 818,187 Euro Stoxx 50 Price (Call) Jun-13/2,875.00 37,738 432,159 Facebook, Inc. (Call) May-13/30.00 1,630,407 427,900 Facebook, Inc. (Call) May-13/28.00 1,593,383 1,853,104 Facebook, Inc. (Call) May-13/30.00 1,593,383 732,956 Facebook, Inc. (Call) May-13/28.00 636,667 636,667 Facebook, Inc. (Call) May-13/32.00 636,667 28,561 Halliburton Co. (Call) Jun-13/45.00 2,858,513 2,258,225 Halliburton Co. (Call) Jun-13/42.00 730,278 117,210 Hartford Financial Services Group, Inc. (The) (Call) May-13/20.00 108,638 878,846 Herbalife, Ltd. (Call) Aug-13/65.00 1,545,670 355,504 Herbalife, Ltd. (Call) Aug-13/55.00 1,748,159 324,965 Humana, Inc. (Call) May-13/60.00 91,042 1,286,599 iShares MSCI Emerging Markets Index (Call) Jun-13/46.00 9,043,934 1,718,347 iShares MSCI Emerging Markets Index (Call) Jun-13/44.50 2,718,363 1,386,909 iShares MSCI Emerging Markets Index (Call) Jun-13/46.00 3,707,055 596,213 SanDisk Corp. (Call) May-13/35.00 148,000 2,575,200 SPDR S&P rust (Put) May-13/148.00 4,411,063 1,260,241 SPDR S&P rust (Put) May-13/150.00 2,159,043 943,379 SPDR S&P rust (Put) May-13/154.00 4,626,240 3,691,716 SPDR S&P rust (Put) May-13/152.00 4,411,063 2,579,894 SPDR S&P rust (Put) May-13/150.00 4,626,240 1,807,472 SPDR S&P rust (Put) May-13/156.00 1,298,548 1,415,651 SPDR S&P rust (Put) May-13/152.00 1,298,548 707,774 SPDR S&P rust (Put) May-13/152.00 1,072,770 611,479 SPDR S&P rust (Put) May-13/152.00 876,519 477,747 SPDR S&P rust (Put) May-13/152.00 1,273,348 153,579 SPDR S&P rust (Put) May-13/153.00 2,980,190 128,148 SPDR S&P rust (Put) May-13/154.00 922,635 39,932 UniCredit SpA (Call) Jun-13/4.00 EUR 16,723,914 3,834,191 Xerox Corp. (Call) May-13/6.00 1,137,660 2,934,845 Total purchased equity options outstanding (cost $66,928,418) INVESTMENT COMPANIES (1.7%) (a) Shares Value CSOP FTSE China A50 ETF (China) (NON) 7,393,600 $9,527,651 iShares Dow Jones U.S. Home Construction Index Fund (S) 497,800 12,076,628 iShares FTSE A50 China Index ETF (China) 9,112,100 12,070,951 Market Vectors Gold Miners ETF (S) 319,700 9,706,092 SPDR S&P Homebuilders ETF (S) 268,800 8,141,952 SPDR S&P Metals & Mining ETF (S) 195,300 7,259,301 Total investment Companies (cost $57,059,769) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 194,826 $11,117,259 Total convertible preferred stocks (cost $14,190,021) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Bills zero %, March 6, 2014 (i) $1,684,000 $1,682,653 U.S. Treasury Bonds 3 1/8s, February 15, 2042 (i) 1,635,000 1,728,162 U.S. Treasury Notes 3 3/8s, July 31, 2013 (i) 2,042,000 2,076,223 Total U.S. treasury Obligations (cost $5,487,038) SHORT-TERM INVESTMENTS (14.7%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 (SEGSF) $1,383,000 $1,382,837 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.13%, April 3, 2014 (SEGSF) 544,000 543,478 Putnam Cash Collateral Pool, LLC 0.18% (d) 328,428,470 328,428,470 Putnam Short Term Investment Fund 0.04% (AFF) 159,593,196 159,593,196 SSgA Prime Money Market Fund 0.04% (P) 29,584,703 29,584,703 Total short-term investments (cost $519,532,301) TOTAL INVESTMENTS Total investments (cost $3,821,821,177) (b) FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $195,924,478) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 6/19/13 $77,677,674 $76,748,836 $(928,838) Japanese Yen Sell 5/15/13 55,201,607 58,203,265 3,001,658 UBS AG British Pound Sell 6/19/13 63,100,043 60,972,377 (2,127,666) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 4/30/13 (premiums $33,979,364) (Unaudited) Expiration Contract date/strike price amount Value Amazon.com, Inc. (Call) May-13/$285.00 $6,621 Apple, Inc. (Call) Aug-13/480.00 135,341 1,579,198 Apple, Inc. (Call) Jul-13/500.00 188,601 845,442 Apple, Inc. (Call) Jul-13/520.00 247,072 621,510 Apple, Inc. (Call) Jun-13/520.00 947,001 1,222,285 Apple, Inc. (Call) May-13/540.00 319,872 51,698 Apple, Inc. (Call) May-13/530.00 595,935 12,461 Apple, Inc. (Call) May-13/540.00 289,176 10,578 Apple, Inc. (Call) May-13/490.00 428,616 38,695 Apple, Inc. (Call) May-13/530.00 500,918 10,474 Apple, Inc. (Put) May-13/390.00 330,674 15,671 Assured Guaranty, Ltd. (Call) Jul-13/22.00 3,007,189 2,181,265 EMC Corp. (Call) May-13/26.00 4,620,016 58,027 EMC Corp. (Call) May-13/25.00 2,659,614 57,448 Euro Stoxx 50 Price (Call) Jul-13/3,000.00 19,889 100,502 Euro Stoxx 50 Price (Call) Jun-13/2,925.00 37,302 205,220 Euro Stoxx 50 Price (Call) Jun-13/2,975.00 37,738 93,511 Facebook, Inc. (Call) May-13/29.00 3,186,766 2,390,075 Facebook, Inc. (Call) May-13/30.00 1,273,334 334,187 Facebook, Inc. (Call) May-13/31.00 1,630,407 172,187 Halliburton Co. (Call) Jun-13/48.00 2,858,513 628,873 Herbalife, Ltd. (Call) Aug-13/70.00 1,545,670 184,446 iShares MSCI Emerging Markets Index (Call) Jun-13/48.00 9,043,934 331,641 iShares MSCI Emerging Markets Index (Call) Jun-13/46.00 2,718,363 516,489 SPDR S&P rust (Put) May-13/152.00 9,252,480 5,411,489 SPDR S&P rust (Put) May-13/150.00 8,822,126 3,854,766 SPDR S&P rust (Put) May-13/154.00 2,597,096 1,964,521 SPDR S&P rust (Put) May-13/148.00 2,159,043 616,839 SPDR S&P rust (Put) May-13/150.00 1,072,770 407,653 SPDR S&P rust (Put) May-13/150.00 876,519 334,944 SPDR S&P rust (Put) May-13/150.00 1,273,348 98,825 SPDR S&P rust (Put) May-13/151.00 2,980,190 52,422 SPDR S&P rust (Put) May-13/152.00 922,635 20,280 UniCredit SpA (Call) Jun-13/4.20 EUR 16,723,914 2,312,553 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 79,745 2/25/14 (3 month USD-LIBOR-BBA plus 0.35%) A basket (MLTRENER) of common stocks $(552,207) baskets 259,599 2/25/14 (3 month USD-LIBOR-BBA plus 0.18%) A basket (MLPPSEMI) of common stocks (1,551,217) Barclays Bank PLC baskets 191,291 1/27/14 (3 month USD-LIBOR-BBA plus 15 bp) A basket (BCSU115) of common stocks 110,566 Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,534,335,739. (b) The aggregate identified cost on a tax basis is $3,864,965,967, resulting in gross unrealized appreciation and depreciation of $326,839,884 and $269,691,561, respectively, or net unrealized appreciation of $57,148,323. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $48,686,257 $755,212,441 $803,898,698 $25,162 $— Putnam Short Term Investment Fund * — 463,346,802 303,753,606 16,684 Tronox, Ltd. Class A 101,488,307 9,487,216 31,793,284 1,922,094 — Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $320,741,608. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $328,428,470, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $548,939,916 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $10,605,535 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,127,666 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,926,372. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $394,985,438 $37,101,307 $— Consumer staples 126,806,589 — — Energy 253,131,360 45,510,751 — Financials 261,056,460 34,400,340 — Health care 396,184,344 — — Industrials 239,176,389 6,050,666 — Information technology 1,097,139,367 — 3,217,939 Materials 242,681,941 28,645,776 — Total common stocks Convertible preferred stocks — 11,117,259 — Investment companies 58,782,575 — — Purchased equity options outstanding 2,575,200 58,165,069 — U.S. Treasury obligations — 5,487,038 — Warrants 92,729,967 7,635,832 — Short-term investments 189,177,899 330,354,785 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(54,846) $— Written equity options outstanding — (26,742,796) — Total return swap contracts — (1,992,858) — Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $3,001,658 $3,056,504 Equity contracts 161,216,634 28,846,220 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 83,300,000 Written equity option contracts (number of contracts) 69,600,000 Forward currency contracts (contract amount) $181,200,000 OTC total return swap contracts (notional) $62,400,000 Warrants (number of warrants) 57,800,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 27, 2013
